        Case 3:20-cv-03005-RS Document 238 Filed 04/13/21 Page 1 of 8



1    MATTHEW RODRIQUEZ                                       LETITIA JAMES
     Acting Attorney General                                 Attorney General of the State of New York
2    State Bar No. 95976                                     PHILIP BEIN (admitted pro hac vice)
     SARAH E. MORRISON                                       Senior Counsel
3    ERIC KATZ                                               TIMOTHY HOFFMAN (admitted pro hac vice)
     Supervising Deputy Attorneys General                    Senior Counsel
4    CATHERINE M. WIEMAN, SBN 222384                           Office of the Attorney General
     TATIANA K. GAUR, SBN 246227                               Environmental Protection Bureau
5    ROXANNE J. CARTER, SBN 259441                             28 Liberty Street
     JESSICA BARCLAY-STROBEL, SBN 280361                       New York, NY 10005
6    BRYANT B. CANNON, SBN 284496                              Telephone: (716) 853-8465
     Deputy Attorneys General                                  Fax: (716) 853-8579
7      300 South Spring Street, Suite 1702                     Email: Timothy.Hoffman@ag.ny.gov
       Los Angeles, CA 90013                                 Attorneys for Plaintiff State of New York
8      Telephone: (213) 269-6329
       Fax: (916) 731-2128
9      E-mail: Tatiana.Gaur@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
10   through Acting Attorney General Matthew
     Rodriquez and California State Water Resources
11   Control Board

12   [Additional Parties and Counsel Listed on
     Signature Page]
13

14                            IN THE UNITED STATES DISTRICT COURT

15                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

16
     STATE OF CALIFORNIA, et al.,                               Case No. 3:20-cv-03005-RS
17
                                               Plaintiffs,      PLAINTIFFS’ RESPONSE TO
18                                                              DEFENDANTS’ MOTION TO
                    v.                                          CONTINUE STAY (ECF NO. 237)
19
                                                                Action Filed: May 1, 2020
20   MICHAEL REGAN, et al.,
21                                           Defendants,
22   STATE OF GEORGIA, et al.,
23                               Intervenor-Defendants.
24

25

26

27

28
                                                 1
                   PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE STAY (ECF NO. 221)
                                                                            (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 238 Filed 04/13/21 Page 2 of 8



1           Pursuant to Civil Local Rules 6-3 and 7-3(b), Plaintiffs 1 submit this statement in response

2    to the motion to continue the stay in this litigation filed by Defendants United States

3    Environmental Protection Agency (EPA), EPA Administrator Michael Regan, the United States

4    Army Corps of Engineers, and Acting Secretary of the Army for Civil Works Mr. Taylor N.

5    Ferrell (collectively, the Agencies) on April 9, 2021. ECF No. 237. The motion seeks a 60-day

6    extension of the stay ordered by this Court on February 17, 2021 (ECF No. 229) to allow the

7    Agencies time to complete their review of the Navigable Waters Protection Rule: Definition of

8    “Waters of the United States,” 85 Fed. Reg. 22,250 (Apr. 21, 2020) (2020 Rule) pursuant to

9    President Biden’s Executive Order No. 13990, 86 Fed. Reg. 7037 (Jan. 25, 2021). As directed by

10   the Executive Order, the Agencies must determine whether the 2020 Rule should be maintained,

11   modified, or otherwise reconsidered. In addition to requesting an extension of the stay, the

12   Agencies’ motion also requests a continuance of the existing litigation deadlines by 75 days.

13          Plaintiffs agree that a 60-day extension of the stay accompanied by 75-day extension of

14   the litigation deadlines in this matter is appropriate. First, the new EPA Administrator was sworn

15   in just a little over a month ago and has, as a result, only recently been briefed on the 2020 Rule.

16   Second, the Agencies are in the process of reviewing the 2020 Rule along with numerous other

17   rules issued by the previous federal administration. Given that the current administration is now

18   evaluating its options regarding the 2020 Rule and is working toward making a decision about the

19   Rule soon, a limited extension of the stay is also warranted in order to help minimize any

20   unnecessary expenditure of resources by the parties or the Court.

21          To ensure that the Agencies complete their review of the 2020 Rule in a timely manner

22   and to allow the parties and the Court to adequately prepare to resume litigation, if necessary,

23   Plaintiffs respectfully request that the Court grant the motion and also require in its order that the

24   Agencies: 1) meet and confer with Plaintiffs regarding the status of the Agencies’ review of the

25   2020 Rule at least 21 days before the date on which the stay of the litigation is set to expire; and

26
            1
            Plaintiffs are the States of California, New York, Connecticut, Illinois, Maine, Maryland,
27   Michigan, New Jersey, New Mexico, North Carolina, Oregon, Rhode Island, Vermont,
     Washington, Wisconsin, the Commonwealths of Massachusetts and Virginia, the North Carolina
28   Department of Environmental Quality, the District of Columbia, and the City of New York.
                                                 2
                   PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE STAY (ECF NO. 221)
                                                                            (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 238 Filed 04/13/21 Page 3 of 8



1    2) file a status report at least seven (7) days before the date on which the stay of the litigation is

2    set to expire to inform the Court about the status of the Agencies’ review of the 2020 Rule.

3

4    Dated: April 13, 2021                                   Respectfully Submitted,

5                                                            MATTHEW RODRIQUEZ
                                                             Acting Attorney General
6                                                            SARAH E. MORRISON
                                                             ERIC KATZ
7                                                            Supervising Deputy Attorneys General
                                                             CATHERINE M. WIEMAN
8                                                            ROXANNE J. CARTER
                                                             JESSICA BARCLAY- STROBEL
9                                                            BRYANT B. CANNON
                                                             Deputy Attorneys General
10

11                                                           /s/ Tatiana K. Gaur
                                                             TATIANA K. GAUR
12                                                           Deputy Attorney General
                                                             Attorneys for Plaintiff State of California,
13                                                           by and through Acting Attorney General
                                                             Matthew Rodriquez and California State
14                                                           Water Resources Control Board

15
     For the STATE OF NEW YORK                               For the STATE OF CONNECTICUT
16   LETITIA JAMES                                           WILLIAM TONG
     Attorney General                                        Attorney General
17   Philip Bein (admitted pro hac vice)
     Senior Counsel
18                                                           /s/ David H. Wrinn
                                                             David H. Wrinn (admitted pro hac vice)
19   /s/ Timothy Hoffman                                     Matthew I. Levine
     Timothy Hoffman (admitted pro hac vice)                 Assistant Attorneys General
20   Senior Counsel                                          Office of the Attorney General
     Office of the Attorney General                          165 Capitol Avenue
21   Environmental Protection Bureau                         P.O. Box 120
     28 Liberty Street                                       Hartford, CT 06141-0120
22   New York, NY 10005                                      Telephone: (860) 808-5250
     Telephone: (716) 853-8465                               Email: Matthew.Levine@ct.gov
23   Fax: (716) 853-8579                                     Email: David.Wrinn@ct.gov
     Email: Timothy.Hoffman@ag.ny.gov
24

25

26

27

28
                                                 3
                   PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE STAY (ECF NO. 221)
                                                                            (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 238 Filed 04/13/21 Page 4 of 8



1    For the STATE OF ILLINOIS                      For the STATE OF MAINE
     KWAME RAOUL                                    AARON M. FREY
2    Attorney General                               Attorney General

3
     /s/ Jason E. James                             /s/ Jillian R. O’Brien
4    Jason E. James (admitted pro hac vice)         Jillian R. O’Brien, Cal. SBN 251311
     Assistant Attorney General                     Assistant Attorney General
5    Matthew J. Dunn                                6 State House Station
     Chief, Environmental Enforcement/Asbestos      Augusta, Maine 04333-0006
6    Litigation Division                            Telephone: (207) 626-8800
     Office of the Attorney General                 Email: Jill.OBrien@maine.gov
7    Environmental Bureau
     69 West Washington, 18th Floor
8    Chicago, IL 60602
     Telephone: (312) 814-0660
9    Email: jjames@atg.state.il.us
10   For the STATE OF MARYLAND                      For the STATE OF MICHIGAN
     Brian E. Frosh                                 DANA NESSEL
11   Attorney General                               Attorney General
12
     /s/ Joshua M. Segal                            /s/ Daniel P. Bock
13   Joshua M. Segal (admitted pro hac vice)        Daniel P. Bock (admitted pro hac vice)
     Special Assistant Attorney General             Assistant Attorney General
14   Office of the Attorney General                 Michigan Department of Attorney General
     200 St. Paul Place                             Environment, Natural Resources and
15   Baltimore, MD 21202                            Agriculture Division
     Telephone: (410) 576-6446                      P.O. Box 30755
16   Email: jsegal@oag.state.md.us                  Lansing, MI 48909
                                                    Telephone: (517) 335-7664
17                                                  Email: bockd@michigan.gov
18   For the STATE OF NEW JERSEY                    For the STATE OF NEW MEXICO
     GURBIR S. GREWAL                               HECTOR BALDERAS
19   Attorney General                               Attorney General
20
     /s/ Lisa Morelli                               /s/ William Grantham
21   Lisa Morelli, Cal. SBN 137092                  William Grantham (admitted pro hac vice)
     Deputy Attorney General                        Assistant Attorney General
22   Environmental Practice Group                   201 Third Street NW, Suite 300
     Division of Law                                Albuquerque, New Mexico 87102
23   R.J. Hughes Justice Complex                    Telephone: (505) 717-3520
     25 Market Street, P.O. Box 093                 Email: wgrantham@nmag.gov
24   Trenton, New Jersey 08625
     Telephone: (609)376-2745
25   Email: Lisa.Morrelli@law.njoag.gov
26

27

28
                                                4
                  PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE STAY (ECF NO. 221)
                                                                           (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 238 Filed 04/13/21 Page 5 of 8



1    For the STATE OF NORTH CAROLINA                For the STATE OF OREGON
     ex rel. Attorney General Joshua H. Stein       ELLEN F. ROSENBLUM
2    and for the North Carolina Department of       Attorney General
     Environmental Quality
3    JOSHUA H. STEIN
     Attorney General                               /s/ Paul Garrahan
4    Daniel S. Hirschman                            Paul Garrahan (admitted pro hac vice)
     Senior Deputy Attorney General                 Attorney-in-Charge, Natural Resources
5                                                   Section
                                                    Oregon Department of Justice
6    /s/ Amy L. Bircher                             1162 Court St. NE
     Amy L. Bircher (admitted pro hac vice)         Salem, OR 97301-4096
7    Special Deputy Attorney General                Telephone: (503) 947-4593
     Marc Bernstein                                 Fax: (503) 378-3784
8    Special Deputy Attorney General                Email: paul.garrahan@doj.state.or.us
     North Carolina Department of Justice
9    P.O. Box 629
     Raleigh, NC 27602
10   Telephone: (919) 716-6400
     Email: abircher@ncdoj.gov
11
     For the STATE OF RHODE ISLAND                  For the STATE OF VERMONT
12   PETER F. NERONHA                               THOMAS J. DONOVAN, JR.
     Attorney General                               Attorney General
13

14   /s/ Alison B. Hoffman                          /s/ Laura B. Murphy
     Alison B. Hoffman (admitted pro hac vice)      Laura B. Murphy (admitted pro hac vice)
15   Special Assistant Attorney General             Assistant Attorney General
     Office of the Attorney General                 109 State Street
16   150 South Main Street                          Montpelier, VT 05609
     Providence, RI 02903                           Telephone: (802) 828-3186
17   Telephone: (401) 274-4400                      Email: laura.murphy@vermont.gov
     Email: AHoffman@riag.ri.gov
18
     For the STATE OF WASHINGTON                    For the STATE OF WISCONSIN
19   ROBERT W. FERGUSON                             JOSHUA L. KAUL
     Attorney General                               Attorney General
20

21   /s/ Ronald L. Lavigne                          /s/ Gabe Johnson-Karp
     Ronald L. Lavigne (admitted pro hac vice)      Gabe Johnson-Karp (admitted pro hac vice)
22   Senior Counsel                                 Assistant Attorney General
     Office of the Attorney General                 Wisconsin Department of Justice
23   2425 Bristol Court SW, 2nd Fl.                 P.O. Box 7857
     Olympia, WA 98504                              Madison, WI 53707
24   Telephone: (305) 586-6751                      Telephone: (608) 267-8904
     Email: ronald.lavigne@atg.wa.gov               Email: johnsonkarpg@doj.state.wi.us
25

26

27

28
                                                5
                  PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE STAY (ECF NO. 221)
                                                                           (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 238 Filed 04/13/21 Page 6 of 8



1    For the COMMONWEALTH OF                        For the COMMONWEALTH OF
     MASSACHUSETTS                                  VIRGINIA
2    MAURA HEALEY                                   MARK R. HERRING
     Attorney General                               Attorney General
3                                                   Donald D. Anderson
                                                    Deputy Attorney General
4    /s/ Seth Schofield                             Paul Kugelman, Jr.
     Seth Schofield (admitted pro hac vice)         Senior Assistant Attorney General
5    Senior Appellate Counsel                       Chief, Environmental Section
     David S. Frankel (admitted pro hac vice)
6    Special Assistant Attorney General
     Energy and Environment Bureau                  /s/ David C. Grandis
7    Office of the Attorney General                 David C. Grandis (admitted pro hac vice)
     One Ashburton Place, 18th Flr.                 Senior Assistant Attorney General
8    Boston, MA 02108                               Office of the Attorney General
     Telephone: (617) 963-2436 / 2294               202 North Ninth Street
9    Email: seth.schofield@mass.gov                 Richmond, VA 23219
     Email: david.frankel@mass.gov                  Telephone: (804) 225-2741
10                                                  Email: dgrandis@oag.state.va.us
11   For the DISTRICT OF COLUMBIA                   For the CITY OF NEW YORK
     KARL A. RACINE                                 JAMES E. JOHNSON
12   Attorney General                               Corporation Counsel
                                                    of the City of New York
13
     /s/ Brian Caldwell
14   Brian Caldwell (admitted pro hac vice)         /s/ Nathan Taylor
     Assistant Attorney General                     Nathan Taylor (admitted pro hac vice)
15   Social Justice Section                         New York City Law Department
     Office of the Attorney General                 100 Church Street, Rm 6-144
16   for the District of Columbia                   New York, NY 10007
     441 Fourth Street N.W., Ste # 600-S            Telephone: (646) 940-0736 (m)
17   Washington, D.C. 20001                         Telephone: (212) 356-2315
     Telephone: (202) 727-6211                      Email: NTaylor@law.nyc.gov
18   Telephone: (202) 445-1952 (m)
     Email: brian.caldwell@dc.gov
19

20

21

22

23

24

25

26

27

28
                                                6
                  PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE STAY (ECF NO. 221)
                                                                           (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 238 Filed 04/13/21 Page 7 of 8



1                                      SIGNATURE ATTESTATION

2           Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

3    document has been obtained from each of the other signatories.

4
     Dated: April 13, 2021                                   /s/ Tatiana K. Gaur
5                                                            TATIANA K. GAUR
6

7

8

9

10   LA2020300885
     64134581.docx
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   7
                     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE STAY (ECF NO. 221)
                                                                              (3:20-cv-03005-RS)
           Case 3:20-cv-03005-RS Document 238 Filed 04/13/21 Page 8 of 8




                                 CERTIFICATE OF SERVICE

Case Name:       State of California, et al. v. Andrew R. Wheeler, et al.

Case No.:        3:20-cv-03005-RS

I hereby certify that on April 13, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE STAY
                               (ECF NO. 237)

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on April 13, 2021, at Los Angeles, California.



               Beatriz Davalos                                  /s/ Beatriz Davalos
                 Declarant                                           Signature




LA2020300885
